DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2021 has been entered.
 
Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Comte et al. (US 2014/0023865).
Comte et al. teaches a low boron glass composition having overlapping ranges of components with the glass composition recited in instant claims 1, 6-10, 12, 15 and 17-20:

1 & 12
6 &15
7
8 & 17
9 & 18
10 & 19
Ranges of Comte
SiO2
50-75


55-75
60-75

66-711
Al2O3
≥ 9


10-15
10-15

8-122
Na2O
≥ 10


10-25
10-16

12-153
Li2O
1-5
1-4

1-4
1-4

1-54
K2O
0





05
MgO
>5-8



>5-6

0-76
ZrO2
≥ 0.75

0.75-5

0.75-3

0.5-27
ZnO




0-3

0-68
MgO+CaO+SrO+
BaO+ZnO





≤ 8
0.8-109


Comte et al. differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
One of ordinary skill in the art would have expected the glass composition of Comte et al. to possess the weight loss characteristics of claims 1 and 12 because the glass composition of Comte et al. has overlapping ranges of components with the present claims.

Further as to claims 4 and 14, Comte et al. does not disclose a heat treatment after ion exchange of at least about 450°C. However, this limitation defines the product by how the product was made, and therefore makes claims 4 and 14 product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps do not appear to imply any structure beyond a surface compressive stress of greater than 600 MPa.  Comte et al. discloses that the glass article has a compressive stress of greater than 650 MPa.  See paragraph [0034].	
As to claims 5 and 16, Comte et al. fails to disclose that the glass has a compressive stress region that reaches a depth of 0.20t.  However, Comte et al. teaches a thickness and ranges of compressive region depth that can result in a depth of 0.20t.  See paragraphs [0094] and [0034].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the ranges of the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 11 and 20, Comte et al. discloses that the glass may be employed as a cover glass for an electronic device.  See paragraph [0005].

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 103 
Applicants argue:
Koyama does not expressly or inherently disclose any glass composition that includes at least 9 mol% Al2O3 in combination with at least 1 mol% Li2O, at least 0.75 mol% ZrO2, and that is free of K2O. 

The examiner respectfully disagrees because Koyama teaches a glass containing 8-12 mol% Al2O3, 1-5 mol% Li2O, and 0.5-2 mol% ZrO2, and preferably 0 mol% K2O.  These ranges overlap the claimed ranges, which has been held to establish prima facie obviousness.
Applicants note that none of the 40 examples have amounts of components that fall within the claimed ranges.  Applicants further argue that Koyama does not suggest a species within the genus that meets the claimed limitations.  However, a reference is not limited to its examples or preferred embodiments for disclosure, and may be used for all that it fairly suggests.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
    

    
        1 Paragraph [0038]
        2 Paragraph [0041]
        3 Paragraph [0047]
        4 Paragraph [0044]
        5 Paragraph [0050]
        6 Paragraph [0058]
        7 Paragraph [0064]
        8 Paragraph [0060]
        9 Paragraph [0056]